Citation Nr: 1134256	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  07-14 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a lung disorder to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to November 1969.  Service in Vietnam is evidenced in the record.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which denied the Veteran's claim for service connection for a lung disorder.  The Veteran disagreed and perfected an appeal.  In December 2009, the Veteran and his representative presented testimony in support of the Veteran's claim at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is included in the Veteran's VA claims folder.

In a February 2010 decision, the Board denied the Veteran's claim.  The February 2010 decision was vacated in a June 2010 decision and the claim was remanded for further development.  


FINDING OF FACT

A preponderance of the competent medical and other evidence of record supports a conclusion that the Veteran's lung disorder is unrelated to his active duty service.


CONCLUSION OF LAW

Entitlement to service connection for a lung disorder to include as due to exposure to herbicides is not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.309(e) (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he was exposed to the herbicide Agent Orange in Vietnam and that the herbicide has caused a lung disorder that has caused breathing problems since he was discharged from active duty.  He seeks service connection.  The Board will first address preliminary matters and then render a decision on the issue on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (the Court) held that compliance with remand instructions is neither optional nor discretionary and further held that the Board errs as a matter of law when it fails to ensure compliance with remand orders.  Although VBA is required to comply with remand orders, it is substantial compliance, not absolute compliance that is required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more that substantially complied with the Board's remand order").

As noted above, the Board remanded the Veteran's claim for further evidentiary development.  Specifically, the Board's June 2010 remand ordered VBA to provide the Veteran with an examination that determined whether the Veteran manifested any diagnosed respiratory disorder and which provided a medical opinion addressing whether it was at least as likely as not that the Veteran's lung disorder was incurred during or aggravated by his active duty service, to include whether any lung disorder is the result of exposure to herbicides.

The record now includes the June 2010 VA physician's examination report that provides a comprehensive review of the medical evidence contained in the Veteran's VA claims folder, a description of the Veteran's current symptoms and an explanation why a current diagnosis could not be made, and an opinion regarding the likelihood of the etiology of the Veteran's lung disorder.  For the reasons discussed in greater detail below, the Board finds that the June 2010 examination report is sufficient for purposes of rendering a decision in this case.  For the reasons stated above, therefore, the Board finds that VBA has substantially complied with the Board's June 2010 remand order.

Duties To Notify And To Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Veteran was notified in a March 2006 letter of the evidence required to substantiate a claim for service connection and further notified of the presumption provided to Veterans who were exposed to herbicides including Agent Orange.  The Veteran was further informed of the steps VA would take to assist him in developing his claim, including providing him with a medical examination and obtaining pertinent records from VA, military and other federal and state agencies, and from private medical or employment providers.   In a separate March 2006 letter from the RO, the Veteran was informed of how VA determines a disability rating and an effective date for a claimed disability.   

The record shows that VBA obtained the Veteran's service treatment records, VA treatment records and private medical records that were provided or identified by the Veteran.  As noted above, the Veteran received VA medical examinations, including that provided in June 2010.  

The Veteran has been represented by a service representative and has been informed by the RO of the law and regulations that apply to his claims.  As indicated in the Introduction, the Veteran presented testimony at a video conference hearing before the undersigned.

For those reasons, the Board finds that VBA satisfied the duties to assist and notify the Veteran, and that all due process has been provided.  The Board will proceed to a decision on the claim on appeal.

The Veteran seeks service connection for a lung disorder that he contends was incurred during his active duty service when he was exposed to Agent Orange in Vietnam.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  In order to establish service connection or service-connected aggravation for a present disability, there must be (1) evidence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163 at 1166-67 (Fed. Cir. 2004).  

Regulations provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. See 38 U.S.C.A. § 1116(f) (West 2002), 38 C.F.R. § 3.307(6)(iii) (2010).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain listed diseases shall be service connected. See 38 U.S.C.A. § 1116 (West 2002), 38 C.F.R. § 3.309(e) (2010).

Whenever the Secretary of the Department of Veteran Affairs determines, on the basis of sound medical and scientific evidence, that a positive association exists between (A) the exposure of humans to an herbicide agent, and (B) the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease for purposes of service connection. 38 U.S.C.A. § 1116(b)(1) (West 2002).

The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined that a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 72 Fed. Reg. 112, 32395 (June 12, 2007).  The Secretary has determined that respiratory disorders other than respiratory cancers are not connected to exposure to herbicides.

In Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis. See Combee v. Brown, 24 F.3d 1039, 1043-44 (Fed.Cir. 1994).  As such, the Board must not only determine whether the veteran has a disability which is recognized by VA as being etiologically related to prior exposure to herbicide agents that were used in Vietnam, (see 38 C.F.R. § 3.309(e), but also must determine whether his current disability is the result of active service under 38 U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(d) (2010).

As indicated above, in order to establish service connection or service-connected aggravation for a present disability, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The record evidence includes an August 2007 VA medical provider's assessment that pulmonary function tests taken by the Veteran revealed "mild obstructive ventilator defect predominately of the smaller airways."  For purposes of service connection, the Board finds that element (1) is satisfied.

The Veteran essentially contends there are two reasons why Shedden element two is satisfied; first, the Veteran incurred a respiratory disease during service and second, the Veteran relies on the presumption of exposure to Agent Orange provided by statute.  The Board will briefly address both. 

A review of the Veteran's service treatment records shows no entry relating to the complaint or treatment of a respiratory disorder.  The Veteran's September 1966 entrance examination shows nothing, a March 1969 chest x-ray shows a normal chest, the discharge physical revealed no respiratory issues and the Veteran denied any chest or respiratory conditions upon his discharge.  The Board does note that the Veteran was seen in January 1970 for a fever and was diagnosed with "upper airway tacheobronchitis."  There is, however, no medical evidence to show that the January 1970 condition was a chronic condition; indeed, record evidence shows no treatment after a normal chest x-ray and a change in antibiotic medications.  

The only evidence of a disorder during service is the testimony of the Veteran.  The Court has held that contemporaneous evidence has greater probative value than history as reported by the claimant. See Curry v. Brown, 7 Vet. App. 59, 68 (1994).  In this case, the lack of medical evidence of a chronic respiratory disorder outweighs the probative value of the Veteran's statements that there was such a disorder that persisted from his release from active duty.  For the reasons stated above, the Board finds that there is no credible evidence that the Veteran had a chronic respiratory disorder during service.  For those reasons, the Board finds that the claim on a direct service connection basis fails for lack of evidence to satisfy Shedden element (2).

With regard to exposure to Agent Orange, the Board finds that the record shows that the Veteran served in Vietnam.  As indicated above, VA regulations provide that a veteran, such as the Veteran, who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. See 38 U.S.C.A. § 1116(f) (West 2002), 38 C.F.R. § 3.307(6)(iii) (2010).  There is no affirmative evidence of record that the Veteran was not exposed to Agent Orange.  Thus, Shedden element (2) is satisfied by the statutory presumption.  

With regard to Shedden element (3), as noted above, a veteran who was exposed to an herbicide agent during active military, naval, or air service, shall be service connected for certain listed diseases. See 38 U.S.C.A. § 1116 (West 2002), 38 C.F.R. § 3.309(e) (2010).  The listed diseases, however, do not include the Veteran's diagnosed lung disorder.  As noted, the Secretary has determined that respiratory disorders other than respiratory cancers are not connected to exposure to herbicides.  There is no evidence that the Veteran has any listed respiratory cancer.  For that reason, although the Veteran is presumed to have been exposed to Agent Orange, there is no medical evidence that his current respiratory disorder was caused or is due to exposure to herbicides.

The issue was directly addressed by the June 2010 VA examiner.  The examiner thoroughly reviewed the Veteran's medical history and noted that the Veteran had a record of breathing difficulty for many years.  The examiner also reported and considered the Veteran's statements regarding his breathing problems since service.  Indeed, the examiner noted that the Veteran stated that current attacks "occur once a week and seem to last longer," that normal breathing spontaneously returns and that the Veteran can go for 3-to-4 weeks without any reoccurrence.  The examiner noted that the Veteran's lungs were normal and that the Veteran's "breathing mechanics, lung volumes, and diffusion capacity are normal," and his "flow volume loop appears normal."  

Based on the review and the medical literature, the examiner noted that there is no scientific evidence to show that exposure agent orange or other dioxin herbicides results in respiratory disorders.  The examiner noted that the Veteran had a normal pulmonary function test (PFT) in October 2009 and a July 2010 PFT that showed "severe obstruction."  The examiner concluded that if "agent orange resulted in lung damage, it would always be present, a fact not reflective of current imaging and PFT data."  He further noted that if Agent Orange had caused the obstruction, it would not suddenly appear and then resolve to normal limits for weeks or years only to reappear and resolve.  Based on the medical evidence, the examiner opined that the Veteran "does not have lung disease based on Dioxin exposure, the chances of which are much less than 0.05 percent."  The percentage of 0.05 percent is far less than the 50 percent required to establish service connection.

For the reasons stated above, the Board finds that Shedden element (3) is not satisfied and that the claim based on a presumption of exposure to Agent Orange fails on that basis.  

After review of the entire record, the Board finds that entitlement to service connection for a lung disorder to include as due to herbicide exposure is not warranted.


ORDER

Entitlement to service connection for a lung disorder to include as due to herbicide exposure is denied.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


